Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 27-33, 36, 40, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorkelson US 7,344,334. Thorkelson discloses a strip drainage block comprising:
A base (12) including a plurality of stems (40, 46) extending upwardly from said base.
A slab (14) having 4 vertical faces including spacing projections (14).
Wherein the plurality of stems connect the slab (14) to the base (12) such that a hollow space is formed between said slab and base. Fig. 10a; Col. 7, lns. 22-Col. 8, ln. 10.
Wherein the base includes a plurality of spacing projections (12c) see Fig. 8b.


With respect to claims 28-30 Thorkelson discloses the vertical faces of the slab and base are flat including a plurality of spacing projections, that are not aligned with the stems.  

With respect to claims 31, 40 Thorkelson discloses the stems can have a variety of different shapes, such as that shown in Figs. 9a and 10a-c.

With respect to claims 32, 33 Thorkelson discloses the base can include any number of stems (40, 46) and define at least two, flat lateral ends of the block.  Fig. 9a.

With respect to claim 36 Thorkelson discloses the slabs (14) include spacing projections (24) for contact spacing projections of adjacent slabs, thereby forming a slab drainage opening between the two slabs.  See Figs. 8c. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 29, 30, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashenfelter US D150,532.  Ashenfelter discloses a concrete panel comprising:  An top slab member, a bottom base member and a plurality of stems extending between said slab and base thereby forming a plurality of openings.
Although Ashenfelter does not explicitly recite the use of “spacing projections”; Ashenfelter does illustrate a plurality of projections extending over the entire concrete panel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ashenfelter at least reasonably suggests the use of spacing projections.
	

Allowable Subject Matter
Claims 37-39, 41-44, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				6/22/2022